          Case 1:16-cv-00929-LJV-JJM Document 19 Filed 07/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MICHAEL SCHNEIDER,

                  Plaintiff,

           v.                                                   16-CV-929
                                                                DECISION AND ORDER
 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

           Defendant.
___________________________________


          The plaintiff, Michael Schneider, is a prevailing party in this social security

benefits action. His counsel has moved for attorney’s fees under 42 U.S.C.

§ 406(b)(1)(A). Docket Item 16. The defendant does not oppose the motion. Docket

Item 18.

          Section 406(b)(1)(A) provides:

          Whenever a court renders a judgment favorable to a claimant under this
          subchapter who was represented before the court by an attorney, the court
          may determine and allow as part of its judgment a reasonable fee for such
          representation, not in excess of 25 percent of the total of the past-due
          benefits to which the claimant is entitled by reason of such judgment, and
          the Commissioner of Social Security may, notwithstanding the provisions of
          section 405(i) of this title, but subject to subsection (d) of this section, certify
          the amount of such fee for payment to such attorney out of, and not in
          addition to, the amount of such past-due benefits. In case of any such
          judgment, no other fee may be payable or certified for payment for such
          representation except as provided in this paragraph.

          Schneider’s counsel seeks $14,487 in fees, which is 25% of the past-due

benefits Schneider was awarded and is consistent with the contingent-fee agreement

that provides for attorney’s fees in the amount of 25% of any recovery. Docket Item 16-

1 at 8.
       Case 1:16-cv-00929-LJV-JJM Document 19 Filed 07/13/20 Page 2 of 3




       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 1 Id. The $14,487 fee request is therefore granted

under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on September 13, 2017, this Court

previously awarded Schneider’s counsel $4,275 in fees under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d). Docket Items 14 and 15. Because the fees

granted above exceed the EAJA fees, Schneider’s counsel must refund the EAJA fees

to him. See Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       1
        While the fee here constitutes an hourly rate of $637, Docket Item 16-1 at 7—
high by Western New York standards—the precedent cited in counsel’s fee application
and the incentive necessary for counsel to take contingency-fee cases weigh in favor of
approving the fee here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the
hours spent representing the claimant” can be used by the court “as an aid to [its]
assessment of the reasonableness of the fee yielded by the fee agreement”).

                                             2
         Case 1:16-cv-00929-LJV-JJM Document 19 Filed 07/13/20 Page 3 of 3




                                         ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $14,487, Docket Item 16, is GRANTED; and it

is further

         ORDERED that Schneider’s counsel shall refund the $4,275 in EAJA fees to

Schneider within 14 days of the entry date of this decision and order.



         SO ORDERED.

Dated:          July 13, 2020
                Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            3
